                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:20-00187 DSF (ADS)                                               Date: March 31, 2020
Title: Freddy Zavala Odanga v. San Bernardino County


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                 Kristee Hopkins                                       None Reported
                  Deputy Clerk                                    Court Reporter / Recorder

      Attorney(s) Present for Petitioner(s):              Attorney(s) Present for Respondent(s):
                 None Present                                          None Present

Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE

I.       INTRODUCTION
       On January 28, 2020, Freddy Zavala Odanga (“Petitioner”) filed a Petition for
Writ of Habeas Corpus by a Person in State Custody (“Petition”). [Dkt. No. 1]. The
Petition alleges that Petitioner is being falsely imprisoned because the San Bernardino
Superior Court stated that his sentence was served. [Id., p. 3].

       The Court’s review of the Petition, the Court’s own records, and public records
reveals that Petitioner’s one ground for relief is unexhausted.1 For the reasons discussed
below, Petitioner is ORDERED TO SHOW CAUSE in writing by April 21, 2020
why the instant Petition should not be dismissed.

II.      SCREENING REQUIREMENT

      Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to
conduct a preliminary review of all petitions for writ of habeas corpus filed by state
prisoners. Pursuant to Rule 4, this court must summarily dismiss a petition if it “plainly


1Where necessary, the Court takes judicial notice of the public records. See Fed. R. Evid. 201(b)(2) (“The
court may judicially notice a fact that is not subject to reasonable dispute because it . . . can be accurately
and readily determined from sources whose accuracy cannot reasonably be questioned.”); United States v.
Wilson, 631 F.2d 118, 11 (9th Cir. 1980) (“[A] court may take judicial notice of its own records in other
cases, as well as the records of an inferior court in other cases.”); Harris v. Cty. of Orange, 682 F.3d 1126,
1132 (9th Cir. 2012) (holding that a court may take judicial notice of undisputed matters of public record).


CV-90 (03/15) - KIL                        Civil Minutes – General                                 Page 1 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:20-00187 DSF (ADS)                                 Date: March 31, 2020
Title: Freddy Zavala Odanga v. San Bernardino County

appears from the petition and any attached exhibits that the petitioner is not entitled to
relief in the district court.”

III.   THE GROUND FOR RELIEF HAS NOT BEEN PRESENTED TO THE
       STATE COURT AND THEREFORE MAY BE DISMISSED AS
       UNEXHAUSTED

       The Federal Courts will not consider a habeas petition until after the
State Court has had the opportunity to review and decide the matter first,
thereby having the opportunity to correct any error. As a matter of comity, a federal
court will not entertain a habeas petition unless the petitioner has exhausted the
available state judicial remedies on every ground for relief presented in the petition. See
Rose v. Lundy, 455 U.S. 509, 518-22 (1982).

       To satisfy the exhaustion requirement, a habeas petitioner must “fairly present
federal claims to the state courts in order to give the State the opportunity to pass upon
and correct alleged violations of its petitioners’ federal rights.” Duncan v. Henry, 513
U.S. 364, 365-66 (1995); see also Ybarra v. McDaniel, 656 F.3d 984, 991 (9th Cir. 2011)
(explaining that a “claim has been exhausted if the state courts have in fact ruled on its
merits”). For a petitioner in California state custody, this generally means the petitioner
must have fairly presented his claims to the California Supreme Court. See O’Sullivan,
526 U.S. at 845 (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882,
888 (9th Cir. 1999) (applying O’Sullivan to California).

        Review of the Petition reflects that Petitioner did not present his claim (ground
for relief) to the state court and therefore has not fully exhausted his state remedies.
First, the Petition indicates that Petitioner did not file any other petitions, applications
or motions with respect to this convictions or commitment. [Dkt. No. 1, p. 4]. Second,
the California Appellate Courts Case Information website does not show any records of a
prior state appeal or state habeas petition filed by Petitioner in either the California
Court of Appeal or California Supreme Court. See California Appellate Courts Case
Information, http://appellatecases.courtinfo.ca.gov. Therefore, it appears from the face
of the Petition that Petitioner has failed to meet his burden of demonstrating that he has
raised this issue to the state court, and thereby fully exhausting his available state
remedies.

CV-90 (03/15) - KIL                Civil Minutes – General                        Page 2 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:20-00187 DSF (ADS)                                  Date: March 31, 2020
Title: Freddy Zavala Odanga v. San Bernardino County



IV.    PETITIONER’S OPTIONS

      Petitioner is ORDERED TO SHOW CAUSE in writing by April 21, 2020
why the Court should not dismiss this action as unexhausted. In response to this
Order, Petitioner must explain whether he has presented his claim (ground
for relief) to the state courts.

      If Petitioner has not exhausted his claim in the California Supreme Court, he
must do so. As to this federal habeas petition, Petitioner has the following options:

       A.      Option 1

        Petitioner may voluntarily dismiss this federal habeas petition and proceed with
filing a state habeas petition with the state court. The Court advises Petitioner, however,
that if he elects to voluntarily dismiss this Petition, a future federal habeas petition will
be subject to the one-year statute of limitations.

      To select Option 1, Petitioner must clearly state he is selecting Option 1 and is
voluntarily dismissing the Petition.

       B.      Option 2

       Petitioner may request to stay these proceedings and hold the petition in
abeyance under Rhines v. Weber, 544 U.S. 269, 277-78 (2005). In Rhines, the Supreme
Court held that, in certain “limited circumstances,” courts have the discretion to stay
petitions containing both exhausted and unexhausted claims, and to hold it in abeyance
while a petitioner exhausts the remaining claims in state court. This procedure also
applies to fully unexhausted petitions. Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016).

       To obtain a stay pursuant to Rhines, Petitioner is required to show the following:
(1) good cause for failing to exhaust the unexhausted claim in state court; (2) the
unexhausted claim is potentially meritorious and not “plainly meritless”; and
(3) Petitioner has not engaged in abusive litigation tactics or intentional delay. Rhines,
544 U.S. at 277-78. The granting of the Rhines stay will result in an order requiring
Petitioner to exhaust his unexhausted claim in state court and this action may be

CV-90 (03/15) - KIL                 Civil Minutes – General                        Page 3 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:20-00187 DSF (ADS)                                  Date: March 31, 2020
Title: Freddy Zavala Odanga v. San Bernardino County

administratively closed pending the filing of a motion from Petitioner to vacate the stay,
demonstrating that his claim has been exhausted. If Petitioner is granted a stay under
Rhines, the Court may require Petitioner to file periodic status reports regarding his
efforts to exhaust his claim.

       To select Option 2, the Rhines stay, Petitioner must file a motion that clearly
states he is selecting Option 2 and setting forth all of the facts and arguments necessary
to obtain a Rhines stay, including good cause for his failure to have exhausted his claim
before filing the Petition, explaining why the claim is not plainly meritless, and
disavowing use of dilatory tactics.

       The Court makes no representation as to whether Petitioner can meet the
required showings for a Rhines stay. Petitioner is further cautioned that if the Court
denies his request for a stay, the Court may recommend that the Petition be dismissed.

       C.      Option 3

        Petitioner may proceed with the Petition in its current form. Petitioner is
expressly cautioned that the Petition appears wholly unexhausted and therefore is
subject to dismissal. If Petitioner selects Option 3, it will be viewed by the Court as the
inability to cure the defect identified in this order. As such, the Court will recommend
dismissal of the Petition to the District Judge.

       To select Option 3, Plaintiff must file a statement with the Court stating that he is
selecting Option 3 and wishes to proceed on the Petition, despite the infirmities
described in this order.

V.     CONCLUSION

         Petitioner is ordered to show cause in writing by no later than April 21, 2020
why the Court should not dismiss this action. Petitioner must explain whether his claim
has been exhausted by full and fair presentation to the California Supreme Court. If
Petitioner has not exhausted his claim in the California Supreme Court, Petitioner must
file a statement with the Court stating whether he wishes to proceed with Option 1, 2, or
3, as described above.



CV-90 (03/15) - KIL                 Civil Minutes – General                        Page 4 of 5
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 5:20-00187 DSF (ADS)                                Date: March 31, 2020
Title: Freddy Zavala Odanga v. San Bernardino County

       Petitioner is expressly warned that his failure to timely comply with this Order
may result in the Court issuing an order to show cause why the case should not be
dismissed for the reasons stated above, failure to prosecute, and/or failure to obey Court
orders pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                              Initials of Clerk kh




CV-90 (03/15) - KIL                Civil Minutes – General                      Page 5 of 5
